DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 64-66, 68, 75-78 and 81-83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al. (US Pub. No. 2012/0146171).
Regarding claims 64-66, 68, 75-78, 81 and 83, Kosaka teaches an anti-shake photosensitive assembly, characterized by comprising:
a circuit board assembly (Fig. 3, item 205), wherein the circuit board assembly provides at least one attachment surface;
at least one driver (100), wherein each driver is correspondingly attached to each attachment surface of the circuit board assembly; and 
at least one photosensitive element (16), wherein each photosensitive element is corresponding arranged on each driver, and the driver is located between the photosensitive element and the attachment surface of the circuit board assembly, so that the corresponding photosensitive element is moved by the driver;
wherein the circuit board assembly includes a circuit board (205) and an attachment substrate (101), and a lower surface of the attachment substrate is mounted on the circuit board so that the upper surface of the attachment substrate is used as the attachment surface of the circuit board assembly [claim 65];
wherein the attachment substrate (101) is a steel plate, or the attachment substrate is made of a material selected from a group consisting of: ceramics, an alloy, a metal, and a polymer material (the fixed substrate 101 is partially formed by silicon oxide, which is a polymer -para. 33) [claim 66];
wherein the circuit board (205) has an accommodation space, and the attachment substrate mounted on the circuit board is accommodated in the accommodation space (Fig. 3) [claim 68];
wherein the drive is a micro-electro-mechanical system (MEMS) (para. 37) [claim 75];
wherein the driver includes a movable portion (102) and a non-movable portion (104), and the non-movable portion of the driver is fixedly attached to the attachment surface of the circuit board assembly, and the photosensitive element is correspondingly attached to the movable portion of the driver [claim 76];
wherein the driver includes at least one group of first connectors, at least one group of second connectors, and at least one group of elastic wires, and each group of the first connectors are arranged on the movable portion of the driver, and each group of the second connectors are arranged on the non-movable portion of the driver, and each group of the first connector and each group of the second connectors are conductively connected by each group of the elastic wires, and the circuit board is conductively connected to each group of the second connectors of the driver, and the photosensitive element is conductively connected to each group of the first connectors of the driver (Fig. 2) [claim 77];
wherein each driver includes a movable portion (102) and a non-movable portion (104) connected to the movable portion, and each driver is conductively connected to the circuit board assembly, and the anti-shake photosensitive assembly further includes at least one first supporting element (103), and each of the supporting element is arranged between the non-movable portion of each driver and the attachment surface of the circuit board assembly, thereby attaching each driver to the attachment surface of the circuit board assembly, and forming a first safety gap between the movable portion of each driver and the attachment surface of the circuit board assembly, and each photosensitive element is correspondingly arranged on the movable portion of each driver, and each photosensitive element is conductively connected to the circuit board assembly [claim 78];
wherein the circuit board assembly includes a circuit board (205) and an attachment substrate (101), and the attachment substrate is mounted on the circuit board so that an upper surface of the attachment substrate is used as the attachment surface of the circuit board assembly, and each photosensitive element is conductively connected to each driver, and each driver is conductively connected to the circuit board, and 
wherein the anti-shake photosensitive assembly further includes an adhesive element, and the adhesive element is arranged between a lower surface of the attachment substrate and the circuit board, so that the lower surface of the attachment substrate and the circuit board are bonded together (para. 34) [claim 81].
Regarding claim 82, Kosaka teaches an electronic device, characterized by comprising:
an electronic body (Fig. 1, item 2);
an anti-shake camera module (10), wherein the anti-shake camera module is assembled to the electronic body, thereby assembling into the electronic, and the anti-shake camera module includes:
at least one optical lenses (4); and 
the anti-shake photosensitive assembly according to claim 64, where each optical lenses is correspondingly arranged on a photosensitive path of each photosensitive element of the anti-shake photosensitive assembly, thereby assembling into the anti-shake camera module.
Claim(s) 64 and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Pub. No. 2017/0133951).
Regarding claims 64 and 74, Liu teaches an anti-shake photosensitive assembly, characterized by comprising:
a circuit board assembly (Fig. 9, item 12), wherein the circuit board assembly provides at least one attachment surface;
at least one driver (150), wherein each driver is correspondingly attached to each attachment surface of the circuit board assembly; and 
at least one photosensitive element (154), wherein each photosensitive element is corresponding arranged on each driver, and the driver is located between the photosensitive element and the attachment surface of the circuit board assembly, so that the corresponding photosensitive element is moved by the driver;
wherein the photosensitive element is attached to the driver by particle glue bonding, and the driver is attached to the attachment surface of the circuit board assembly by particle glue bonding (para. 40) [claim 74].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 67, 70 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Hosono et al. (JP 2007/083376A and its English Translation).
Regarding claim 67, Kosaka teaches all the claimed limitations except for the attachment substrate has at least one vacuum tanks, and each vacuum tank extends from the upper surface of the attachment substrate to the lower surface of the attachment substrate, so as to form a through hole on the attachment substrate. Hosono teaches a circuit board assembly comprises an attachment substrate (Fig. 4, item 2) includes at least one vacuum tanks (item 6), and each vacuum tank extends from the upper surface of the attachment substrate to the lower surface of the attachment substrate, so as to form a through hole on the attachment substrate. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one vacuum tanks within said attachment substrate in order to discharge/exhaust hot air from the inside of the circuit board to the outside.
Regarding claims 70 and 73, Kosaka teaches the invention as claimed in claim 64 above. Kosaka further teaches the circuit board includes a mounting region and an edge region located around the mounting region, and the mounting region of the circuit board is used as the attachment surface of the circuit board assembly (Fig. 3). Kosaka does not specifically teach the circuit board assembly includes a circuit board processed by a grinding process; wherein the attachment surface of the circuit board assembly is within 15 microns [claim 73]. Hosono teaches a circuit board assembly includes a circuit board processed by a grinding process, wherein the attachment surface of the circuit board assembly is within 15 microns (abstract). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit board processed by a grinding process within Kosaka’s circuit assembly in order to obtain a supporting layer with a uniform flatness.
Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Chiou et al. (US Pub. No. 2009/0213236).
Regarding claim 69, Kosaka teaches all the claimed limitations except for the circuit board has a through-hole type accommodation space, and the attachment substrate is mounted on a bottom side of the circuit board, and the driver attached to the attachment substrate is accommodated in the accommodation space. Chiou teaches a circuit board assembly comprises a through-hole type accommodation space, and the attachment substrate (350) is mounted on a bottom side of the circuit board, and the driver (331) attached to the attachment substrate is accommodated in the accommodation space. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said circuit board to includes a through-hole type accommodation space as taught in order to obtain a smaller and compact anti-shake photosensitive assembly.
Claim(s) 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Chen et al. (CN 105575918 and its English Translation).
Regarding claims 71-72, Kosaka techeas the invention as claimed in claim 64 above. Kosaka further teaches the circuit board includes a mounting region and an edge region located around the mounting region, and the mounting region of the circuit board is used as the attachment surface of the circuit board assembly (Fig. 3). Kosaka does not specifically teach the circuit board assembly includes a circuit board made by a redistribution layer process and a strengthening element, the strengthening element is arranged on a bottom side of the circuit board to strengthen the strength of the circuit board. Chen teaches a circuit board assembly comprises a circuit board made by a redistribution layer process (Fig. 1D, item 14) and a strengthening element (21), the strengthening element is arranged on a bottom side of the circuit board to strengthen the strength of the circuit board. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a circuit board made by a redistribution layer process within said circuit board assembly in order to reduce the manufacturing cost of the circuit board assembly.
Claim(s) 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Chang (US Pub. No. 2009/0109318).
Regarding claim 79, Kosaka teaches all the claimed limitations except for at least one second supporting element, wherein each second supporting element is arranged between a bottom surface of the photosensitive element and the movable portion of the driver, and a second safety gap is formed between the bottom surface of the photosensitive element and the movable portion of the driver. Chang teaches a camera assembly, comprises at least one second supporting element (Fig. 1, item 18), wherein each second supporting element is arranged between a bottom surface of the photosensitive element and the movable portion of the driver, and a second safety gap is formed between the bottom surface of the photosensitive element and the movable portion of the driver. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one second supporting element within said anti-shake assembly in order to facilitate an electrical bonding between the photosensitive element and the movable portion of the driver.
Allowable Subject Matter
Claim 80 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852